Citation Nr: 1634907	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo, also claimed as dizziness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran's service includes active duty from January to July 1982, November 1990 to June 1991and from March 2003 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he suffers from symptoms of vertigo that is the result of his experiences on active duty service and is unrelated to his service-connected heart disability, characterized as mobitz type heart block status post pacemaker placement.

A review of the Veteran's service treatment records include a September 2004 treatment record noted an impression of bradycardia with advanced AV block on Holter along with dizziness.  An October 2004 treatment record also noted the Veteran's complaints of dizziness.  In October 2004 he underwent surgery to have a cardiac pacemaker installed.  In a June 2005 Report of Medical History, the Veteran endorsed having experienced dizziness or fainting spells.  

A July 2005 VA examination to address the Veteran's heart disability indicated that the Veteran had complaints of dizziness prior to the implementation of the pacemaker.  A December 2005 record noted an assessment with dizziness.  The examiner noted the Veteran's dizziness was not felt to be from his pacemaker, but could rather be from medication or vestibular dysfunctions.
	
A March 2012 letter from a VA doctor stated that the Veteran's intermittent vertigo was caused by unilateral vestibular system deficits and was not related to his cardiac pacemaker.  Given the Veteran's contentions and the medical evidence of record, a remand is necessary in order for the RO to obtain a VA medical examination with an opinion on the etiology of the Veteran's vertigo.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Please document attempts to obtain any updated VA and non-VA treatment records related to vertigo/dizziness, including VA treatment records dated from February 2015 to the present, and associate them with the Veteran's claims file.  

2.  Then schedule the Veteran for an appropriate VA medical examination to determine the current nature and likely etiology of his vertigo.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.

The VA examiner should then offer a medical opinion, with full supporting rationale as to the following:

(a) Are the Veteran's symptoms of vertigo and/or dizziness part of a diagnosed disability, or an undiagnosed illness? 

(b)  If the Veteran has a diagnosed disability, is it at least as likely as not (a 50 percent or better probability) that it is a medically unexplained chronic multisymptom illness?
For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

(c) If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his active duty service, including his complaints of dizziness in service.

(d) If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused by his service-connected heart disability.

(e) If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is aggravated (permanently worsened) by his service-connected heart disability.

The examiner should consider and discuss as necessary service treatment records denoting the Veteran's complaints of dizziness as well as a December 2005 record noting the Veteran's dizziness was not felt to be from his pacemaker, but could rather be from medication or vestibular dysfunctions and a March 2012 letter from a VA doctor who stated that the Veteran's intermittent vertigo was caused by unilateral vestibular system deficits and was not related to his cardiac pacemaker.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




